Citation Nr: 1435583	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disorder, or as the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran had active duty service from May 1974 to May 1996.  He served in Southwest Asia during the Persian Gulf War.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Wichita, Kansas that, among other things denied service connection for an acquired psychiatric disorder, to include major depressive disorder, gastroesophageal reflux disease and gastritis, obstructive sleep apnea, claimed as an undiagnosed illness, and erectile dysfunction, to include as secondary to service connected disability.

The Board remanded the case for further development in November 2012 and January 2014.  

By rating action dated in March 2013 service connection was granted for gastroesophageal reflux disease and gastritis.  By Board decision in January 2014, service connection was granted for erectile dysfunction.  By RO rating action dated in June 2014, service connection was established for major depressive disorder.  These grants are the full benefits sought on appeal as to those matters and they are no longer for appellate consideration.

Following review of the record the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he has obstructive sleep apnea of service onset for which service connection should be granted.  The record reflects that he was afforded a VA examination in this regard in April 2014.  The examiner stated that the Veteran's sleep apnea was not of service onset and was less likely than not caused by or aggravated by service-connected coronary artery disease or gastroesophageal reflux disease.

In the Representative's Informal Hearing Presentation dated in July 2014, it is essentially contended that that examination is flawed and is inadequate for adjudication purposes.  Specifically, it is argued that the examiner who conducted the examination for obstructive sleep apnea is a general internist and does not have a sleep medicine specialty which has its own licensing and credential requirements.  They aver that the opinion by the examiner is cursory, lacks empirical facts and argument, and does not conform to the specific requirements of the Board's January 2014 remand, to include providing adequate rationale.  The Veteran and his Representative also refer to an ambiguous or discrepant statement in the examiner's opinion to the effect that "There is no documentation of OSA or symptom that I see in VBMS." but at the same time acknowledging that the Veteran has obstructive sleep apnea by stating that an official diagnosis was not shown until many years after discharge from service.  The Board observes that there is no rationale for the opinion that obstructive sleep apnea is less likely than not caused by or aggravated by service-connected coronary artery disease or gastroesophageal reflux disease. 

The Veteran and his representative point out that since that examination, service connection has been established for major depressive disorder, and maintain that there is a positive and significant relationship between obstructive sleep apnea and major depressive disorder.  It is also noted that the VA examination in April 2014 did not provide any opinion as to whether obstructive sleep apnea is the result of an undiagnosed illness.  The appellant and his representative assert that a new examination should be conducted to address these deficiencies and should be performed by appropriate specialist who is certified in sleep medicine.

The Board concurs in the assessments cited above and is of the opinion that another VA examination is warranted.  The fulfillment of the VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination, to include by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221, (1991); Green v. Derwinski, 1 Vet.App. 121, 124.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by VA physician who is a specialist in sleep medicine, if possible, to determine whether sleep apnea is related to service, or is caused by or aggravated by a service connected disorder, including coronary artery disease, gastroesophageal reflux disease and major depressive disorder, or is the result of an undiagnosed illness.  The VBMS claims folder and access to the Virtual VA records must be made available to the examiner prior to examination.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examination report should include a discussion of the Veteran's documented clinical history and his credible assertions as to sleep symptoms during and after service.  Following examination the examiner must provide an opinion as to the following:  

a) Whether it is at least as likely as not that sleep apnea is of service onset and if not, 

b) Whether it is at least as likely as not the Veteran's sleep disturbance may be considered an undiagnosed illness attributable to service in the Persian Gulf War Zone?

c) Whether it is at least as likely as not sleep apnea was caused by (secondary to) a service connected disability including coronary artery disease and/or gastroesophageal reflux disease and/or major depressive disorder and if not, 

d) whether it is at least as likely as not obstructive sleep apnea is made chronically worse (aggravated) by service connected disability, including coronary artery disease and/or gastroesophageal reflux disease, and/or major depressive disorder or,

e) Whether obstructive sleep apnea is more likely of post service onset and unrelated to service or to a service connected disability.

f) The examination report must include a complete rationale for the opinions and conclusions reached based on recognized medical principles.

2.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide competent medical opinions.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned for correction. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


